I should like to
begin by congratulating Mr. Jean Ping on his election
as President of the fifty-ninth session of the General
Assembly. He may be sure that Austria will fully
support him in carrying out his important task.
I fully subscribe to the statement made by the
Minister of Foreign Affairs of the Netherlands on
behalf of the European Union, which expressed the
position of the European Union regarding the various
global and regional challenges we face today. I would
like to emphasize a few additional points from our own
perspective.
Over the past few years we have had to reassess
key concepts of our national and international security
environment. With the emergence of new and complex
threats, in particular terrorism in combination with the
proliferation of weapons of mass destruction, the
international community faces unprecedented
challenges for which it has to find legitimate
responses. Just recently, we witnessed the horrifying
terrorist attack against innocent school children in
Beslan. This was only the last of a whole series of
heinous attacks in all regions of the world targeted
against innocents.
Austria is committed to full cooperation with
other States and United Nations bodies involved in
counter-terrorism and is working to promote the whole
range of United Nations action against terrorism. In
Vienna, the United Nations Office on Drugs and Crime
and its Terrorism Prevention Branch make an important
contribution by rendering assistance to Member States
in implementing national legislation required by
Security Council resolution 1373 (2001) and in
building their national capacity to do so.
Austria is convinced that only effective
multilateralism based on the rule of law can address the
new and complex challenges that the international
community faces today. We support the efforts of the
Quartet in the Middle East peace process, and we urge
Israel and the Palestinians to implement their
respective obligations. The road map remains the only
way forward towards a just, comprehensive and lasting
settlement of the Arab-Israeli conflict leading to two
States living side by side in peace and security.
The United Nations continues to play a key role
in South-Eastern Europe, especially in Kosovo. We
welcome the recent appointment of Mr. Soren Jessen-
Petersen as Special Representative for Kosovo. In that
regard, within the European Union, the countries of the
regional partnership ó the Czech Republic, Hungary,
Poland, Slovakia, Slovenia and my country, Austria ó
presented concrete proposals with regard to security,
economic development, decentralization and the
protection of minorities and of religious sites. We are
confident that they can contribute to progress in
Kosovo.
International and regional efforts are essential if
we are to contain and resolve the various conflicts in
28

other regions of the world. The dramatic situation in
Darfur highlights the need for better harmonization of the
international efforts of the United Nations, the African
Union, the EU, the League of Arab States, the United
States and other actors. We will have to examine
carefully the results of the current mission to Darfur of
the new Special Adviser on the Prevention of Genocide
and the High Commissioner for Human Rights.
Such missions and mechanisms are indeed the
tools that the United Nations needs if it is to effectively
address emerging crisis situations. Strengthening the
rule of law, human rights, democratic participation and
economic development will reduce the chance of
conflicts within societies and among States turning
violent. In order to be a credible player, the United
Nations must be given the necessary institutional
framework to enact effective strategies at all stages of
a conflict.
Austria therefore welcomed the Secretary-
Generalís call for reform, in particular his initiative to
establish a High-Level Panel of eminent persons to
propose specific measures for institutional innovation
by the end of the year. I was happy to meet with the
members of the Panel when it held its meeting in
Austria earlier this year.
One item on the Panel's agenda is Security
Council reform. Austria, like many other countries, is
concerned about the growing gap between the
Councilís current composition on the one hand, and the
changing political, economic and social reality of the
community of nations on the other.
It is essential to enlarge and balance the
membership of the Security Council, as well as to
increase its transparency. In order for all peoples to
identify with its decisions, we must ensure that the
Security Council is a body that truly reflects the
diversity of the world's cultures and regions by an
improved representation of regions such as Africa,
Asia and Latin America.
As you know, Sir, it is my personal vision that, in
the longer term, the European Union should also be
represented in the Security Council. I pointed out
during the general debate last year that that would be
the logical consequence of further European integration
in the field of common foreign and security policy.
The United Nations has been at the centre of
Austriaís foreign policy since we became a Member
after regaining our full independence in 1955. We have
always strongly supported the principles and purposes
of the United Nations, and we remain committed to the
goals of the Charter.
Austria feels honoured and privileged to host one
of the headquarters of the United Nations. This year,
we celebrate the twenty-fifth anniversary of the opening
of the Vienna International Centre, home to many United
Nations institutions. The work of the International
Atomic Energy Agency and the Preparatory Committee
of the Comprehensive Nuclear-Test-Ban Treaty
Organization with respect to nuclear non-proliferation;
the work of the United Nations Industrial Development
Organization on development cooperation; and the
fight against the so-called uncivil society by the United
Nations Office on Drugs and Crime, contribute
substantially to the international communityís efforts to
confront the worldís new security threats.
In this spirit of full and honest commitment to the
United Nations, I would like to recall that Austria is a
candidate for a non-permanent seat on the Security
Council for the term 2009-2010. Our candidature,
announced over five years ago - in 1999 - is based
on our willingness to contribute actively and
constructively to the maintenance of international
peace and security. We fully recognize the heavy
responsibility which Security Council membership
entails and we are ready to assume it.
Over the past 50 years, Austria has sought to
contribute effectively to the work of the United Nations,
in particular in the fields of peace and security, human
rights, development, disarmament and international
law. We are a significant contributor to United Nations
peacekeeping operations and have traditionally been
among the largest European troop contributors. Since
1963, over 50,000 Austrians have served in more than
50 United Nations missions worldwide.
Security, as we see it, means human security. It is
the kind of security that all human beings are looking
for, among them millions of civilians in all parts of the
world affected by armed conflict ó the majority of
them women and children ó and 40 million people
living with the HIV virus. Human security transcends
the concept of hard threats and soft threats. If we see
those threats through the prism of the human beings
concerned, it becomes clear that for the afflicted
individual, all such threats - war, hunger, terrorism or
deadly disease - deprive them of their security.
29

Austria is honoured to chair the first Review
Conference of States Parties to the Anti-personnel
Mine-Ban Convention in Nairobi later this year, where
the international community will chart a course for the
solution of the landmine problem in the coming years.
The Mine-Ban Convention has become a true example
of a successful and effective multilateral approach to
address a global problem. I encourage all States to
participate at the Nairobi Summit at the highest
possible level.
As a member of the Human Security Network, we
cooperate with others to promote human security in the
world. To provide one concrete example, Austria -
together with Slovenia and Jordan ó initiated and
funded an aid project for traumatized children in Iraq. I
am convinced that applying a human security
perspective to international problems has the potential
of preventing or resolving conflict and promoting
peace and development.
We also need to reflect further on how best to
ensure respect for human rights during conflict, how to
incorporate human rights into preventive policies and
how to formulate post-conflict strategies likely to
achieve lasting reconciliation and build a firm basis for
the rule of law and good governance. In that respect,
human rights education is an important element in
getting to the root of conflict and breaking the vicious
circle of human rights violations.
Violence between ethnic groups and religious
communities has shaken countries across the globe. In
particular, the disregard for the needs and the rights of
minorities tends to fuel violent conflict. Our
endeavours for the protection of the rights of minorities
are still highly needed, not the least to ensure that
ethnic cleansing or genocide will never happen again.
We know that the Secretary-General feels very strongly
about the need for speed of action to prevent the most
heinous crimes. I share his concerns.
The Austrian Government is convinced that it is
an essential responsibility of the United Nations and its
Member States to address the root causes of conflict.
Global poverty, inequality, competition for scarce
resources, environmental degradation and the spread of
infectious diseases, such as HIV/AIDS, are among the
ingredients that fuel the outbreak of conflicts both
within countries and among States.
The Austrian Development Policy has placed a
particular focus on poverty reduction, maintenance of
peace and the protection of the environment. I am
pleased to inform the Assembly that Austria has
increased its development aid by 35 per cent this year.
In the area of environment and sustainable energy, we
have initiated and promoted the Global Forum for
Sustainable Energy, which aims at providing access to
energy for people in developing countries. We consider
issues such as climate change, the decline of
biodiversity and other forms of environmental
degradation as essential aspects of our comprehensive
security agenda.
Let me finally highlight an issue which the
Secretary-General made a central theme of his address
to the General Assembly. The key guarantee for
creating and maintaining peace and security in the
world has been and will continue to be an international
system based on the rule of law. This was the very idea
of the founders of the United Nations.
I particularly welcome the Secretary-General's
pledge two days ago that he will make the United
Nations work to strengthen the rule of law and
transitional justice in conflict and post-conflict
societies a priority for the remainder of his tenure.
Particularly for smaller and medium sized countries, an
international order based on the rule of law is of
paramount importance.
With this in mind, I would like to announce today
that I have launched a discourse on the role and
function of the Security Council in strengthening a
rules-based international system. As a first step, we
will organize in November a panel of international
legal experts during International Law Week at
Headquarters, which will analyse the increasing law-
making tendency of the Security Council.
This is my last speech as Austrian Foreign
Minister. As you may know, I have been nominated
Commissioner of the European Union for External
Relations and European Neighbourhood Policy. This
function will, of course, keep me in close contact with
many Assembly delegates and with the United Nations.
I would therefore like to use this opportunity today to
thank all colleagues, members of delegations and, in
particular, the Secretariat, in which I myself had the
honour to work, for the support that has been extended
to me and my staff here in New York over the past
years. A special and warm expression of gratitude and
respect goes to Secretary-General Kofi Annan. To the
President of the Assembly, I would like to extend my
30

best wishes for a successful and constructive fifty-
ninth session of the General Assembly.